Case 1:20-cv-01589-JFB-CJB Document 130 Filed 05/03/21 Page 1 of 2 PageID #: 1165




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                  )
  ASTELLAS PHARMA INC., et al.,                   )
                                                  )
                         Plaintiffs,              )
                                                  )
                        v.                        )
                                                  )    C.A. No. 20-cv-01589-JFB-CJB
  SANDOZ INC., et al.                             )
                                                  )
                         Defendants.              )
                                                  )
                                                  )
                                                  )
                                                  )


                                       NOTICE OF SERVICE

        The undersigned hereby certifies that copies of the following documents:

        AUROBINDO’S PRODUCTION OF ABBREVIATED NEW DRUG
        APPLICATION

 were served upon the attorneys listed below via electronic mail and FTP link on the 30 th day of

 April, 2021 prior to 6:00 p.m. Eastern:

  Daniel M. Silver                                    Simon Roberts
  Alexandra M. Joyce                                  Jason Leonard
  MCCARTER & ENGLISH LLP                              HOGAN LOVELLS US LLP
  Renaissance Centre                                  390 Madison Avenue
  405 N. King Street, 8th Floor                       New York, NY 10017
  Wilmington, Delaware 19801                          simon.roberts@hoganlovells.com
  dsilver@mccarter.com                                jason.leonard@hoganlovells.com
  ajoyce@mccarter.com
                                                      Attorneys for Plaintiffs
  Attorneys for Plaintiffs
Case 1:20-cv-01589-JFB-CJB Document 130 Filed 05/03/21 Page 2 of 2 PageID #: 1166




  Dated: May 3, 2021
                                              /s/ Kenneth L. Dorsney
                                            Kenneth L. Dorsney (#3726)
                                            MORRIS JAMES LLP
                                            500 Delaware Avenue, Suite, 1500
                                            Wilmington, DE 19801
                                            (302) 888-6800
                                            kdorsney@morrisjames.com

                                            Of counsel:

                                        Dennies Varughese (pro hac vice)
                                        Sasha S. Rao (pro hac vice)
                                        STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C.
                                        1100 New York Ave.
                                        Washington, D.C. 20005
                                        (202) 371-2600
                                        dvarughese@sternekessler.com
                                        srao@sternekessler.com

                                            Counsel for Defendants
                                            Aurobindo Pharma Ltd.,
                                            Aurobindo Pharma USA, Inc., and
                                            Aurolife Pharma LLC




                                        2
